—In an action to recover damages for personal injuries, etc., the defendant Village of Valley Stream appeals from an order of the Supreme Court, Nassau County (Feuerstein, J.), dated June 7, 1995, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint and all cross claims are dismissed insofar as asserted against the defendant Village of Valley Stream, and the action against the remaining defendants is severed.
The defendant Village of Valley Stream did not receive prior written notice of the alleged defect at issue as required by Village Law § 6-628 (see, Kominski v Village of Tarrytown, 218 AD2d 786). Further, the Village made a search of its records which revealed that it had not performed any work in the area.
The plaintiffs’ opposition papers failed to establish the existence of material issues of fact (see, Amarante v Village of Tarrytown, 226 AD2d 488; Dabbs v City of Peekskill, 178 AD2d 577, 578; see also, Ricciuti v Village of Tuckahoe, 202 AD2d 488; cf., Fiege v State of New York, 189 AD2d 748, 749). Accordingly, the Village’s motion for summary judgment should have been granted. Bracken, J. P., Thompson, Krausman and Florio, JJ., concur.